Fourth Court of Appeals
                                     San Antonio, Texas
                                          November 9, 2016

                                         No. 04-15-00290-CR

                                 Jose Miguel Garcia VILLAREAL,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the County Court at Law No. 12, Bexar County, Texas
                                      Trial Court No. 364138
                              Honorable Scott Roberts, Judge Presiding


                                           ORDER


Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice


           The panel has considered appellant’s motion for rehearing, and the motion is DENIED.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2016.
___________________________________
Keith E. Hottle
Clerk of Court